                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00051-KDB-DCK
 EARTHKIND, LLC,

          Plaintiff/Counterclaim Defendant,

    v.

 THE LEBERMUTH COMPANY INC. and
 ROBERT M. BROWN,

          Defendants/Counterclaim/                           ORDER
          Third-Party Plaintiffs,

     v.

 KARI WARBERG BLOCK and JAMES
 JOHN BLOCK, II,

          Third-Party Defendants.


   THIS MATTER is before the Court on Defendants’ and Third-Party Plaintiffs’ (The

Lebermuth Company (“Lebermuth”) and Robert Brown (collectively, “Defendants”)) Motion to

Strike (Doc. No. 84), Plaintiff/Counterclaim Defendant EarthKind, LLC’s (“EarthKind”) and

Third-Party Defendants’ (Kari Warberg Block and James Block (collectively, “the Blocks”))

Motion for Summary Judgment (Doc. No. 86), and Defendants/Counterclaim and Third-Party

Plaintiffs Lebermuth’s and Brown’s Motion for Summary Judgment (Doc. No. 88). Because there

are numerous genuine disputes of material fact that preclude summary judgment in favor of any

party, the Court will deny the motions for summary judgment. The Court will also deny

Defendants’ Motion to Strike and defer ruling on the admissibility of Dr. Tremblay’s expert

testimony.
                                              1
                                  I.   SUMMARY JUDGMENT

   Summary judgment may be granted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56.

When ruling on a summary judgment motion, a court must view the evidence and any inferences

from the evidence in the light most favorable to the nonmoving party. Smith v. Collins, 964 F.3d

266, 274 (4th Cir. 2020). “Summary judgment cannot be granted merely because the court believes

that the movant will prevail if the action is tried on the merits.” Jacobs v. N.C. Admin. Office of

the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015) (quoting 10A Charles Alan Wright & Arthur R.

Miller et al., Federal Practice & Procedure § 2728 (3d ed.1998)). “The court therefore cannot

weigh the evidence or make credibility determinations.” Id. at 569 (citing Mercantile Peninsula

Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir. 2007)).

   In reviewing the parties’ nearly 150 pages of supporting, opposition, and reply briefs (together

with hundreds more pages of exhibits), one point is abundantly clear—there are multiple genuinely

disputed issues of material fact that make summary judgment for either party inappropriate. In

general, the parties do not dispute the well-established legal rules governing their claims. Rather,

they argue about the application of stridently disputed facts to those standards.

   EarthKind and the Blocks move for summary judgment on Defendants’ trade secret

misappropriation, breach of contract, and unfair and deceptive trade practices claims, as well as

all personal claims against Mr. Block and partial summary judgment on the issue of damages for

Defendants’ breach of contract claim. In EarthKind’s and the Blocks’ summary of the facts,

Defendants’ CWO formula was public information and therefore EarthKind never disclosed

confidential information or misappropriated a trade secret. Defendants’ version of events is



                                                 2
markedly different. Defendants argue that EarthKind and the Blocks learned confidential

information through the course of the parties’ relationship, which EarthKind and the Blocks then

used—along with other publicly available information—to reproduce Lebermuth’s CWO. The

parties’ dispute over what evidence was or was not confidential is a question of fact that should be

resolved by a jury and not by the Court on summary judgment. As for the personal claims against

Jim Block, the Court agrees—at this time—that Defendants are entitled to seek damages from Mr.

Block personally in the event EarthKind and Ms. Block contend that Mr. Block’s activities were

outside his scope as an employee of EarthKind.

   The Court does not reach (and need not reach at this time) EarthKind’s and the Blocks’

argument for partial summary judgment on damages. A party claiming breach of contract is

generally limited to recovering loss actually suffered, and damages are intended to put the party in

the same position it would have been if the contract had not been breached. See Indiana &

Michigan Elec. Co. v. Terre Haute, Industries, Inc., 507 N.E.2d 588, 602 (Ind. Ct. App. 1987);

Hassett v. Dixie Furniture Co., 425 S.E.2d 683, 685 (N.C. Ct. App. 1993). Royalties, unjust

enrichment/disgorgement, and lost profits may be appropriate alternative methods to prove

Defendants’ damages for their breach of contract claim. Evidence of how Defendants formulate

their loss can be argued at a later time.

   Likewise, Defendants’ Motion for Summary Judgment on EarthKind’s claims is based on

various genuinely disputed material facts that preclude summary judgment. For instance,

Defendants argue that the statute of limitations bars EarthKind’s claims, but it is clear from the

parties’ briefs that there are multiple factual disputes that must be decided before the statute of

limitations can be properly applied. EarthKind’s breach of contract and breach of warranty claims

also turn on a number of genuinely disputed facts, as does whether EarthKind justifiably relied on



                                                 3
Defendants’ representations. These factual questions are reserved for the jury and should not be

resolved by the Court on summary judgment.

   In sum, the Court finds there are numerous issues of material fact that preclude summary

judgment for either party. The answers to these factual disputes must be found at trial, where the

jury will have a full opportunity to weigh the evidence and assess the credibility of the witnesses.

Accordingly, the Court will deny both motions for summary judgment.


                                  II.    MOTION TO STRIKE


   Defendants seek to strike EarthKind’s rebuttal expert report by Mario Tremblay, PhD, pursuant

to Federal Rules of Evidence 702 and 403. (Doc. No. 84). Dr. Tremblay issued a written expert

report rebutting the conclusions reached by Defendants’ expert Jim Fuchs. Dr. Tremblay’s report

proffered two conclusions. (Doc. No. 85-1). First, Dr. Tremblay opined that Mr. Fuchs’s report is

incomplete, but even his limited information shows that the products are not duplicates. Second,

Dr. Tremblay opined that Mr. Fuchs’s conclusion that EarthKind reverse engineered CWO (with

assistance from IFF) was incorrect, and that EarthKind had used a trial-and-error process to create

a new formula.

   Defendants’ original motion mainly challenged Dr. Tremblay’s second conclusion—that

EarthKind did not reverse-engineer CWO. Defendants argued Dr. Tremblay’s opinion was

contrary to established evidence in the record, specifically the Second Affidavit of David

Ballingall, an IFF employee,1 and the report of Defendants’ independent expert witness, David

Pappas. In addition, Defendants asserted that Dr. Tremblay’s opinion should be excluded for

failure to apply any principles of methodology because Dr. Tremblay did not perform a chemical


   1David Ballingall’s Second Affidavit was issued after Dr. Tremblay’s report, and Dr.
Tremblay did not have Ballingall’s Second Affidavit at the time of his report or deposition.
                                                 4
analysis or even smell the products. Lastly, because of the difficulty in evaluating expert testimony,

Defendants contended that Dr. Tremblay’s report would mislead the jury and should be excluded

by Rule 403.

   After Defendants filed their Motion to Strike, EarthKind served Defendants with two

supplements to Dr. Tremblay’s opinion. The first supplement gave Defendants notice that Dr.

Tremblay would rebut the expert report of David Pappas. (Doc. No. 102-1). Like Mr. Fuchs’s

expert report, Mr. Pappas opines that EarthKind’s oil is a duplicate of CWO. Mr. Pappas’s report

was issued on March 12, 2021, months after Dr. Tremblay’s report and deposition. Dr. Tremblay

issued his supplement informing Defendants that he intended to rebut Mr. Pappas’s opinion on

April 12, 2021. However, the supplement to Dr. Tremblay’s report does not explain what parts of

Mr. Pappas’s report he will rebut or how he will rebut Mr. Pappas’s conclusions. It merely states:

       This supplemental disclosure provides formal notice that I will also offer rebuttal
       testimony to the opinions and testimony of Mr. Pappas. Specifically, I disagree with
       Mr. Pappas’s opinion in his report dated March 12, 2021, that the oils he analyzed
       are duplicates. I have formed the opinion that the oils Mr. Pappas analyzed are not
       duplicates. My opinion is based on the analysis and information in Mr. Pappas’
       [sic] lab report, which demonstrates the oils are not duplicates, and my experience
       and analysis, as set forth in my expert report.

(Doc. No. 102-1).

   The second supplement to Dr. Tremblay’s report withdrew his opinion that IFF did not reverse-

engineer CWO. (Doc. No. 93-1). EarthKind opposes Defendants’ Motion to the extent it seeks to

strike Dr. Tremblay’s two other opinions, namely that he disagrees with Mr. Fuchs’s opinion and

Mr. Pappas’s opinion that the oils are duplicates. EarthKind argues Dr. Tremblay’s report and

testimony are appropriate rebuttal evidence to Defendants’ experts Mr. Fuchs and Mr. Pappas.

   Even with the withdrawal of Dr. Tremblay’s opinion that IFF did not reverse-engineer CWO,

Defendants argue in their reply brief that Dr. Tremblay’s opinion should still be stricken because



                                                  5
he “failed to employ any principles or methods to support his opinions, rendering his opinions

untrustworthy and into the realm of ipse dixit.” (Doc. No. 102, at 1).

    Under Federal Rule of Evidence 702, “[a] district court considering the admissibility of expert

testimony exercises a gate-keeping function to assess whether the proffered evidence is sufficiently

reliable and relevant.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999).

“Relevant evidence, of course, is evidence that helps ‘the trier of fact to understand the evidence

or to determine a fact in issue.’” Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir. 2017)

(quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1993)). “Rule 702 was intended

to liberalize the introduction of relevant expert evidence.” Westberry, 178 F.3d at 261

(citing Cavallo v. Star Enter., 100 F.3d 1150, 1158-59 (4th Cir. 1996)). Therefore, the court “need

not determine that the expert testimony . . . is irrefutable or certainly correct . . . . As with all other

admissible evidence, expert testimony is subject to being tested by ‘[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.’” Id. (citation

omitted) (quoting Daubert, 509 U.S. at 596).

    Federal Rule of Civil Procedure 26 permits parties to submit expert testimony that is “intended

solely to contradict or rebut evidence on the same subject matter identified by another party.” Fed.

R. Civ. P. 26(a)(2)(D)(ii). “Rebuttal evidence is properly admissible when it will explain, repel,

counteract or disprove the evidence of the adverse party.” Crowley v. Chait, 322 F. Supp. 2d 530,

551 (D.N.J. 2004). When offering rebuttal expert testimony, the expert has “no burden to produce

models or methods of their own; they need only attack those of the [opposing party’s] experts. At

a minimum, however, rebuttal experts must meet Daubert’s threshold standards regarding the

qualifications of the expert, sufficiency of the data, reliability of the methodology, and relevance

of the testimony.” Scott v. Chipotle Mexican Grill, 315 F.R.D. 33, 44 (S.D.N.Y. 2016).



                                                    6
   Because Dr. Tremblay is a rebuttal expert, he is not required to produce models or methods of

his own; he need only attack the opposing party’s expert opinions. In his written opinion, Dr.

Tremblay criticizes Mr. Fuchs’s lack of chromatograms in his expert report, his conclusion that

EarthKind’s product is a duplication of CWO based on a chart showing the ingredient percentages

of the two oils, and his percentage calculations. Dr. Tremblay bases his opinion off of his

experience as a PhD chemist with over 30 years of experience in the perfume and scent industry.

As a rebuttal witness, Dr. Tremblay’s role is to undermine the soundness of EarthKind’s experts’

conclusions. His report does so, and many of Defendants’ complaints about Dr. Tremblay’s report

can be handled on a rigorous cross-examination. While Dr. Tremblay does not detail his rebuttal

opinion with regards to Mr. Pappas’s report to the same extent as he does Mr. Fuchs’s, his

supplement suggests he will similarly attempt to undermine Mr. Pappas’s report. Based on the

limited briefing before the Court and in light of Dr. Tremblay’s partial withdrawal of his opinion

(which was the main basis of Defendants’ initial Motion), the Court will deny Defendants’ Motion

to Strike at this time. The parties may discuss how to make further challenges to the admissibility

of Dr. Tremblay’s opinion at the status conference and hearing on June 10, 2021.




                                                7
                                      III.       ORDER

  IT IS THEREFORE ORDERED that:

    1. EarthKind’s and the Block’s Motion for Summary Judgment, (Doc. No. 86), is

       DENIED;

    2. Defendants’ Motion for Summary Judgment, (Doc. No. 88), is DENIED;

    3. Defendants’ Motion to Strike, (Doc. No. 84), is DENIED;

    4. This case shall proceed to trial on the merits in the absence of a voluntary resolution

       of the dispute among the parties.

SO ORDERED.


                          Signed: June 1, 2021




                                                 8
